Citation Nr: 1636728	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1995 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §7105 (b) (2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2016 statement, the Veteran, through his authorized representative, withdrew his service connection claim for PTSD.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the Veteran's service connection claim.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for PTSD is dismissed.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


